FILED
                            NOT FOR PUBLICATION                             OCT 28 2010

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



UNITED STATES OF AMERICA,                        No. 10-30137

               Plaintiff - Appellee,             D.C. No. 6:08-cr-00023-DWM

  v.
                                                 MEMORANDUM *
STEPHEN FARRELL,

               Defendant - Appellant.



                    Appeal from the United States District Court
                            for the District of Montana
                    Donald W. Molloy, District Judge, Presiding

                            Submitted October 19, 2010 **

Before:        O’SCANNLAIN, TALLMAN, and BEA, Circuit Judges.

       Stephen Farrell appeals from the ten-month sentence imposed upon

revocation of supervised release. We have jurisdiction under 28 U.S.C. § 1291,

and we affirm.




          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
      Farrell contends that the district court erred by considering impermissible

factors at sentencing. The record shows that the district court did not rely on

impermissible factors “as a primary basis for [the] revocation sentence.” United

States v. Miqbel, 444 F.3d 1173, 1182 (9th Cir. 2006).

      Farrell also contends that the sentence imposed is substantively

unreasonable. In light of the totality of the circumstances, the sentence is

substantively reasonable. See United States v. Carty, 520 F.3d 984, 993 (9th Cir.

2008) (en banc).

      AFFIRMED.




                                           2                                      10-30137